DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

2.	The amendment filed on 06-06-2022 has been entered and considered.
	Claims 21-28 are newly added.
	Claims 5-13 and 18-20 are canceled. 
Claims 1-4, 14-17 and 21-28 are rejected as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-4, 14-17 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recite “based on the HARQ-ACK codebook being a semi-static codebook, detection of the PDCCH indicating the change of the DL BWP is not expected by the user equipment within a specific time duration prior to the PUCCH resource” is vague and indefinite because it is not based on the codebook being semi-static that the detection of the PDCCH is not expected but because the PDCCH may not be sent/received or expected after the predetermined advanced time (within a specific time duration) and which can be seen in at least [0230] of the publication,  Furthermore, at the end of the [0230] of the publication recites that even if dynamic HARQ-ACK codebook is configured, the same/above described embodiments (semi-static configuration) may be applied.  Moreover, the recitation “detection of the PDCCH… is not expected” is vague and indefinite because the detection of the PDCCH can happen (expected) since prior limitation “perform a procedure for receiving a PDCCH” is a proof that the PDCCH is received/detected (expected) and wherein also claims 21 and/or 24 recite that the PDCCH is being received within the specific time duration and/or the detection is not performed and which is also a proof that the PDCCH is received (expected).  Thus, it is not known the metes and the bounds of the claimed invention.  Similar issues occur in claim 14.
	Claim 2 is rejected for same reason(s) as claim 1 since it is not based on the codebook being semi-static that the detection of the PDCCH is received or expected but because the PDCCH is being sent/received earlier than the predetermined advanced time (a specific time duration) and which can be seen in at least [0230] of the publication,  Furthermore, at the end of the [0230] of the publication recites that even if dynamic HARQ-ACK codebook is configured, the same/above described embodiments (semi-static configuration) may be applied.   Moreover, the claim calls for “the HARQ-ACK codebook includes only HARQ-ACK information after the change” which is vague and indefinite because based on the at least [0231] of the publication, the codebook does not include the HARQ-ACK information for the PDSCH scheduled before the DL BWP change and does not exclude all the PDSCHs as claimed. Thus, it is not known the metes and the bounds of the claimed invention.  Similar issues occur in claim 15.
	Claims 3-4, 16-17 and 21-28 are rejected because of their dependency on the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 14-15 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2020/0351837) in view of Park (US 2017/0134140).
 For claims 1 and 14, Hwang discloses user equipment of a wireless communication system, the user equipment (see at least Figs.1 and/or 14: UE 10 and wherein UE 10 is in communication with BS 20) comprising: a communication module (see at least Fig.14; at least transceiver 13); and a processor configured to control the communication module (see at least Fig.14; at least processor 11), wherein the processor is configured to: receive at least one physical downlink shared channel (PDSCH) on a downlink (DL) bandwidth part (BWP) of a cell (see at least [0092]; in downlink, UE receives at least one PDSCH in the activated DL BWP of a cell at a given time); determine a physical uplink control channel (PUCCH) resource for a hybrid automatic repeat request acknowledgement (HARQ-ACK) including HARQ-ACK information about the at least one PDSCH, wherein the PUCCH resource belongs to a PUCCH resource set associated with the HARQ-ACK (see at least [0118]; HARQ-ACK feedback is transmitted through a PUCCH resource); and perform a procedure for receiving a physical downlink control channel (PDCCH) indicating a change of the DL BWP (see at least [0142]; receiving PDCCH indicating a change of the DL BWP via the DCI); wherein based on the HARQ-ACK being a semi-static (see at least [0121]; HARQ-ACK resources are semi-statically configured), a detection of the PDCCH indicating the change of the DL BWP is not expected by the user equipment within a specific time duration prior to the PUCCH resource (see at least [0092] and/or [0128]; detection/reception of a PDCCH ([0142]; PDCCH indicating a change of the DL BWP via the DCI) is not expected by the UE in any DL BWP other than the activated DL BWP (specific time duration) prior to the HARQ-ACK feedback transmission (PUCCH resource) since HARQ-ACK feedback transmission (PUCCH resource) is scheduled after the reception of the PDSCH within the activated DL BWP (NO change of DL BWP)).  Hwang discloses all the claimed subject matter with the exception of explicitly disclosing transmit/transmitting a semi-static HARQ-ACK codebook including hybrid automatic repeat request (HARQ)-ACK information of a physical downlink shared channel (PDSCH) and associated with a size.  However, Park discloses transmit/transmitting a semi-static HARQ-ACK codebook including hybrid automatic repeat request (HARQ)-ACK information of a physical downlink shared channel (PDSCH) and associated with a size (see at least [0003] and/or [0027]; configuration and application of semi-static HARQ-ACK codebook (first mode) transmission of a physical downlink shared channel (PDSCH) and associated with a size).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park into the method/apparatus of Hwang by the use of semi-static HARQ-ACK codebook (fixed size to at least save time/resource processing) to acknowledge the reception of PDSCH(s) for the purpose of at least having a reliable system to confirm the reception of data and/or trigger the retransmission(s) in case of error(s).
For claims 2 and 15, Hwang further discloses based on the HARQ-ACK being the semi-static (see at least [0121]; HARQ-ACK resources are semi-statically configured) and the PDCCH indicating the change of the DL BWP being received earlier than the specific time duration prior to the PUCCH resource (see at least Fig.12; DCI (PDCCH) indicating the change of the DL BWP being received in first slot earlier than the activated changed DL BWP (specific time duration) prior to the PDSCH resource in (n+1)th slot that comes prior to the PUCCH resource since HARQ-ACK feedback transmission (PUCCH resource) is scheduled after the reception of the PDSCH), the HARQ-ACK includes only HARQ-ACK information after the change of the DL BWP (see at least Fig.12; within the switching of DL BWP, no transmission/reception of data is performed (timing 121) and wherein the reception of PDSCHs is started after the change of the DL BWP ((n+1)th slot) and therefore, HARQ-ACK includes only PDSCHs after the change).  Hwang discloses all the claimed subject matter with the exception of explicitly disclosing transmit/transmitting a semi-static HARQ-ACK codebook including hybrid automatic repeat request (HARQ)-ACK information of a physical downlink shared channel (PDSCH).  However, park discloses transmit/transmitting a semi-static HARQ-ACK codebook including hybrid automatic repeat request (HARQ)-ACK information of a physical downlink shared channel (PDSCH) (see at least [0003] and/or [0027]; configuration and application of semi-static HARQ-ACK codebook (first mode) transmission of a physical downlink shared channel (PDSCH)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park into the method/apparatus of Hwang by the use of semi-static HARQ-ACK codebook (fixed size to at least save time/resource processing) to acknowledge the reception of PDSCH(s) for the purpose of at least having a reliable system to confirm the reception of data and/or trigger the retransmission(s) in case of error(s).
For claims 21 and 25, Hwang further discloses based on (1) the HARQ-ACK  being the semi-static (see at least [0121]; HARQ-ACK resources are semi-statically configured) and (2) the PDCCH indicating the change of the DL BWP being received within the specific time duration prior to the PUCCH resource (see at least Fig.12; DCI (PDCCH) indicating the change of the DL BWP being received in first slot within the activated DL BWP (specific time duration) prior to the PDSCH resource in (n+1)th slot that comes prior to the PUCCH resource since HARQ-ACK feedback transmission (PUCCH resource) is scheduled after the reception of the PDSCH), - a size of the HARQ-ACK is maintained regardless of the reception of the PDCCH indicating the change of the DL BWP (see at least [0121]; HARQ-ACK resources are semi-statically (fixed) configured), and - the HARQ-ACK is transmitted by using the PUCCH resource (see at least [0121]; HARQ-ACK (PUCCH) resources are semi-statically configured for transmission).  Hwang discloses all the claimed subject matter with the exception of explicitly disclosing transmit/transmitting a semi-static HARQ-ACK codebook including hybrid automatic repeat request (HARQ)-ACK information of a physical downlink shared channel (PDSCH).  However, park discloses transmit/transmitting a semi-static HARQ-ACK codebook including hybrid automatic repeat request (HARQ)-ACK information of a physical downlink shared channel (PDSCH) (see at least [0003] and/or [0027]; configuration and application of semi-static HARQ-ACK codebook (first mode) transmission of a physical downlink shared channel (PDSCH)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park into the method/apparatus of Hwang by the use of semi-static HARQ-ACK codebook (fixed size to at least save time/resource processing) to acknowledge the reception of PDSCH(s) for the purpose of at least having a reliable system to confirm the reception of data and/or trigger the retransmission(s) in case of error(s).
For claims 22 and 26, Park further discloses wherein the PUCCH resource set is selected from a plurality of PUCCH resource sets based on the size of the HARQ-ACK codebook (see at least Fig.5 and/or [0027]; determining HARQ-ACK (PUCCH resource) based on the size).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park into the method/apparatus of Hwang by the use of semi-static HARQ-ACK codebook associated with a size (fixed size to at least save time/resource processing) to acknowledge the reception of PDSCH(s) for the purpose of at least having a reliable system to confirm the reception of data and/or trigger the retransmission(s) in case of error(s).
For claims 23 and 27, Hwang further discloses wherein the at least one PDSCH is received before the PDCCH indicating the change of the DL BWP (see at least [0092]; PDSCH is expected to be received in the activated DL BWP prior to the DCI (PDCCH) indicating other (changed) DL BWP and which means that the PDSCH is received before the DCI (PDCCH) indicating the change of the DL BWP). 
For claims 24 and 28, Hwang further discloses the detection of the PDCCH indicating the change of the DL BWP is not expected by the user equipment includes: the detection of the PDCCH indicating the change of the DL BWP is not performed by the user equipment (see at least [0138]; detection/monitoring of a PDCCH ([0142]; PDCCH indicating a change of the DL BWP via the DCI) is skipped (not performed) by the UE).
5.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Park and further in view of Takeda et al (US 2020/0235894).
For claims 3 and 16, Hwang further discloses wherein the user equipment receives the PDCCH indicating the change of the DL BWP (see at least [0107]; when UE receives a DCI via a PDCCH ([0142]) indicating DL BWP switching and switching (changing) from an active/first BWP to a new/second BWP) and the processor is configured to change the DL BWP (see at least Fig.14; at least processor 11).  Moreover, Park further discloses a physical uplink control channel (PUCCH) transmission including the semi-static HARQ-ACK codebook (see at least [0027]; configuration and application of semi-static HARQ-ACK codebook (first mode) transmission).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park into the method/apparatus of Hwang by the use of semi-static HARQ-ACK codebook (fixed size to at least save time/resource processing) to acknowledge the reception of PDSCH(s) for the purpose of at least having a reliable system to confirm the reception of data and/or trigger the retransmission(s) in case of error(s).  Hwang in view of Park discloses all the claimed subject matter with the exception of explicitly disclosing that the PDCCH is received before the specific time duration from a start symbol of a physical uplink control channel (PUCCH), wherein the specific time duration is specified by the number of symbols.  However, Takeda discloses the transmitting/receiving of PDCCH before the specific time duration from a start symbol of a physical uplink control channel (PUCCH) (see at least Fig.6A and/or [0080]; PDCCH (symbols 0-2) is received before a start of PUCCH (symbols 12-13)), wherein the specific time duration is specified by the number of symbols (see at least Fig.6A and/or [0080]; the specific time is specified by 9 symbols (3-11)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Takeda into the method/apparatus of Hwang in view of Park by transmitting/receiving PDCCH before a specified number of symbols from PUCCH, as a matter of design choice, for the purpose of at least configuring and/or reconfiguring UE(s) prior to transmission of uplink information such as at least PUCCH.
6.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Park and further in view of Yoshimoto et al (US 10,985,893).
For claims 4 and 17, Hwang in view of Park discloses all the claimed subject matter with the exception of explicitly disclosing wherein the specific time duration is determined based on a user equipment capability and a subcarrier spacing.  However, Yoshimoto discloses that terminals (UEs) notify base station(s) of the UE capability and/or the supported subcarriers spacings for at least configuration (see at least col.14 lines 1-16).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yoshimoto into the method/apparatus of Hwang in view of Park for the purpose of at least having the best UL/DL data exchange according to at least the capabilities of the UE and/or supported subcarriers spacings.
Response to Argument
7.	Applicant’s arguments with respect to claims 1-4, 14-17 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, in regard of at least the introduction of Hwang et al reference.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467